Case: 14-60467      Document: 00513154572         Page: 1    Date Filed: 08/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                              United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                              August 14, 2015
                                    No. 14-60467                               Lyle W. Cayce
                                  Summary Calendar                                  Clerk


ANA DELMI VASQUEZ-DE LOPEZ; JENNIFER LISSETH LOPEZ-
VASQUEZ; SANTOS DE JESUS LOPEZ-VASQUEZ,

                                                 Petitioners

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA Nos. A201 104 922
                                        A201 104 923
                                        A201 104 924

Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Ana Delmi Vasquez-De Lopez, and her children, Jennifer Lisseth Lopez-
Vasquez and Santos De Jesus Lopez-Vasquez, natives and citizens of El
Salvador, have filed a petition for review of the decision of the Board of
Immigration Appeals (BIA) dismissing their appeal of the Immigration Judge’s
(IJ) denial of their applications for asylum, withholding of removal, and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60467     Document: 00513154572     Page: 2   Date Filed: 08/14/2015


                                  No. 14-60467

protection under the Convention Against Torture (CAT). Vasquez and her
children contend the BIA erred when it determined that they were ineligible
for asylum, withholding of removal, or relief under the CAT.
      We review the order of the BIA and consider the underlying order of the
IJ to the extent that it influenced the BIA’s decision. Wang v. Holder, 569 F.3d
531, 536 (5th Cir. 2009). Among the findings of fact that this court reviews for
substantial evidence is the “factual conclusion” that an alien is not eligible for
asylum, withholding of removal, or relief under the CAT. Zhang v. Gonzales,
432 F.3d 339, 344 (5th Cir. 2005). Under that standard, we may not reverse
an immigration court’s factual findings unless “the evidence was so compelling
that no reasonable factfinder could conclude against it.” Wang, 569 F.3d at
537. “An applicant who has failed to establish the less stringent ‘well-founded
fear’ standard of proof required for asylum relief is necessarily also unable to
establish an entitlement to withholding of removal.” Dayo v. Holder, 687 F.3d
653, 658-59 (5th Cir. 2012) (internal quotation marks and citation omitted).
      Vasquez and her children claim they are entitled to asylum and
withholding of removal because of past persecution by gangs based on their
inclusion in particular social groups, specifically individuals who are forced to
pay for their safety through extortion threats and young women susceptible to
abuse. Santos also cites his membership in the ARENA political party as a
basis for his claims. Relying on its own violent experiences with gangs, the
family asserts that they have established a pattern or practice of persecution
against similarly-situated individuals in El Salvador.        Vasquez and her
children argue that they will face similar persecution from gangs if they are
returned to El Salvador.
      We lack jurisdiction to consider the family’s claims that extorted
individuals and young women comprise particular social groups or that they



                                        2
    Case: 14-60467     Document: 00513154572      Page: 3   Date Filed: 08/14/2015


                                  No. 14-60467

have established a pattern or practice of discrimination against similarly
situated people in El Salvador because Vasquez and her children failed to
exhaust these claims before the BIA. See Omari v. Holder, 562 F.3d 314, 319
(5th Cir. 2009).
      The evidence does not compel a finding that Vasquez and her children
suffered past persecution based on their membership in any particular social
group or their political opinion. See Wang, 569 F.3d at 536; Shaikh v. Holder,
588 F.3d 861, 864 (5th Cir. 2009). The record instead reflects that any violence,
extortion, or harassment suffered by Vasquez and her children stemmed from
criminal motives rather than political persecution. Conduct that is driven by
criminal, non-political motives does not constitute persecution. See Thuri v.
Ashcroft, 380 F.3d 788, 792-93 (5th Cir. 2004). In addition, we do not recognize
economic extortion as a form of persecution for purposes of immigration law.
Castillo-Enriquez v. Holder, 690 F.3d 667, 668 (5th Cir. 2012). Vasquez and
her children also have failed to demonstrate a well-founded fear of future
persecution if they are returned to El Salvador. See Jukic v. INS, 40 F.3d 747,
749 (5th Cir. 1994). Thus, the BIA’s conclusion that Vasquez and her children
were not eligible for asylum and withholding of removal is supported by
substantial evidence. See Zhang, 432 F.3d at 344.
      Similarly, Vasquez and her children have not shown that the evidence
compels a finding that they more likely than not will be tortured if returned to
El Salvador for purposes of protection under the CAT. See Hakim v. Holder,
628 F.3d 151, 155 (5th Cir. 2010). They have not established that any prior
harm they suffered constituted torture and that a public official, or an
individual acting in a public capacity, would inflict, acquiesce, or consent to the
family’s torture upon their return. See Tamara-Gomez v. Gonzales, 447 F.3d
343, 350-51 (5th Cir. 2006); 8 C.F.R. § 208.18(a)(1). Therefore, their claims are



                                        3
    Case: 14-60467    Document: 00513154572    Page: 4   Date Filed: 08/14/2015


                                No. 14-60467

insufficient to compel a different conclusion than that reached by the BIA. See
Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
      The petition for review is DENIED.




                                      4